Citation Nr: 1421225	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), adjustment disorder, bipolar disorder, mood disorder, attention deficit disorder, and borderline personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from August 2008 to August 2009, and a period of active duty for training from January to May 1994.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  A May 2010 rating decision denied service connection for a psychiatric condition, and a July 2013 rating decision denied service connection for PTSD.  A December 2013 supplemental statement of the case recharacterized the issue as reflected above.  In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

At the March 2014 Board hearing, the Veteran testified that he was subjected to constant abuse and humiliation by his Staff Sergeant during his active duty service.  The Veteran contends that this abuse caused his current psychiatric condition. 

The August 1993 report of medical history, conducted prior to the Veteran's entrance into service, shows that the Veteran reported mental health treatment as a child.  A psychiatric condition was not noted on his August 1993 report of medical examination.

The Veteran was afforded a March 2010 VA psychiatric examination.  After a clinical evaluation and review of the claims file, the VA psychologist diagnosed the Veteran with PTSD of childhood origin and personality disorder.  The VA psychologist concluded that the Veteran's psychiatric symptoms were caused by childhood abuse and not his military service.  The VA psychologist did not provide an opinion as to whether the Veteran's current psychiatric disorder was aggravated beyond its natural progression by his military service.  

The Veteran was afforded a VA PTSD examination in June 2013, with the same VA psychologist who conducted the March 2010 examination.  After a clinical evaluation and review of the claims file, the VA psychologist concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, the diagnosis was mood disorder.  The VA psychologist did not provide an opinion as to whether the currently diagnosed mood disorder was caused or aggravated by the Veteran's service.  

The presumption of soundness is a presumption that the veteran was in sound condition upon entrance into service, except as to defects, infirmities, or disorders noted at that time.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection. See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  In this case the Board finds that no preexisting psychiatric condition was noted at entry into service, and the claim is for service connection.

In light of the above, the Board finds that a VA addendum opinion is required to determine whether the Veteran's current psychiatric condition was caused by his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).    

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA psychologist who conducted the March 2010 and June 2013 VA psychiatric examinations (or if no longer available, a suitable replacement) to prepare an addendum to the medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the current psychiatric condition had its onset in service or is otherwise related to service.  For purposes of this examination, the VA examiner must presume that the Veteran was of sound psychiatric health at enlistment into active duty service.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination. 

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions. 

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



